Citation Nr: 0208162	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  01-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits, to 
include the issue of whether the overpayment was properly 
created.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to June 1956 
and from November1956 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Committee on Waivers 
and Compromises of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2001, the Board remanded the case to the RO to 
schedule the veteran for a Travel Board hearing, to be held 
at the RO, as per the veteran's August 2001 request.  The 
hearing was scheduled for September 2001, of which he was 
notified by VA letter in August 2001.  The veteran canceled 
the hearing, but requested a hearing at the RO before a 
hearing officer.  That hearing was scheduled for February 
2002, of which he was notified by VA letter in February 2002; 
however, the veteran did not show for the hearing on the 
appointed date and time, nor did he either request another 
date or present reasons for his nonattendance.  Hence, he was 
notified by in June 2002 by VA letter that his case was being 
returned to the Board.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required on the issue of entitlement to a waiver of 
recovery of an overpayment of VA nonservice-connected 
disability pension benefits for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this time 
on the issue being remanded.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Further, the Board would like clarification as to the actual 
amount of the overpayment currently at issue, to include 
whether the overpayment was properly created and assessed 
against the veteran.  

The Board notes that the veteran's improved nonservice-
connected disability pension was terminated in May 1996, 
effective from January 1996, because he had received a lump 
sum retirement payment, which caused his annual income to 
exceed the maximum amount allowed for a veteran with a 
dependent spouse.  He was notified of the termination by VA 
letter in May 1996, which also advised him that if his income 
changed, he could reapply for pension.  

VA received the veteran's application for nonservice-
connected disability pension in June 1997, which was granted 
in August 1997, effective from January 1996, based on his and 
his wife's reported income.  The veteran received a VA 
pension check in the amount of $14,340.00 for benefits due 
from January 1996.  In December 1997, the veteran notified VA 
that he had moved from Alabama to North Carolina.  He 
provided no explanation for the move.  

In June 1998, VA notified the veteran that information 
received from the Social Security Administration showed that 
he had received benefits, which he had not reported to VA.  
He was requested to advise VA when he actually received his 
first Social Security benefits check and the amount of the 
check.  Further, his VA pension would be reduced or 
terminated, as appropriate, effective July 1, 1997, based on 
information VA already had or based on information requested 
from the veteran.  

In July 1998, VA received more detailed information from the 
Social Security Administration showing that the veteran was 
receiving benefits in 1996.  In August 1998, VA received the 
veteran's eligibility verification report, which showed he 
was not living with his wife, he was contributing $550.00 a 
month income to her, and his only income was from Social 
Security.  Based on the Social Security information and the 
veteran's reported income, his VA pension was adjusted in 
September 1998, effective from July 1, 1997, on the basis 
that his June 1997 pension application reported no Social 
Security benefits being received (although the September 2, 
1998, VA notification letter advising him of the pension 
adjustment notes an effective date of July 1, 1998, for the 
adjustment of his pension).  This action created a pension 
benefits overpayment.  VA informed the veteran, by letter 
dated September 20, 1998, that the overpayment was in the 
amount of $1,702.00.  In October 1998, VA received the 
veteran's request for waiver of recovery of the overpayment.  

By VA letter dated in November 1998, the veteran was notified 
that his pension had again been adjusted, effective from 
January 1996, based on the information received by VA in July 
1998 from the Social Security Administration showing that the 
veteran was receiving benefits in 1996.  

In a December 1998 decision, the Committee on Waivers and 
Compromises specifically noted that the overpayment under 
consideration at the time was created during the period from 
January 1, 1996 through December 31, 1998, and that the 
amount of the overpayment under consideration was $1,702.00.  
The Committee found no fraud, misrepresentation or bad faith 
on the part of the veteran in the creation of the overpayment 
and then granted the veteran a waiver of the overpayment 
under the principles of equity and good consciousness, 
specifically, that collection of the overpayment would create 
an undue financial hardship on the veteran and would defeat 
the purpose of the benefit.  

In January 1999, VA received information from the veteran 
explaining his monthly support payments to his wife, as noted 
on his August 1998 eligibility verification report.  VA 
notified the veteran by letter, dated in February 1999, that, 
since he was contributing to his wife's medical bills, VA was 
going to continue to consider her a dependent for pension 
purposes.  

In June 1999, VA letter notified the veteran that he had a 
Compensation and Pension indebtedness in the amount of 
$20,269.00, and that his VA benefits will be withheld in 
full, beginning with his check due September 1999.  If this 
would cause him an undue financial hardship, he was advised 
to notify VA within forty-five days to arrange for a lesser 
withholding or to make some other satisfactory arrangement to 
liquidate the debt.  In August 1999 correspondence to VA, the 
veteran noted he had requested a waiver in September 1998 
(received by VA in October 1998); he had not heard anything 
concerning his waiver request, and why not; and questioned 
how the overpayment had increased from $1,702.00 to 
$20,269.00.  In August 1999, the veteran's "waiver request" 
of August 1999 was referred to the Committee on Waivers and 
Compromises.  

VA received notice from the veteran's wife in October 1999 
that they had been separated since January 1998 and that she 
had not received any money from him since their separation.  
She requested she be taken off his pension as a dependent.  
Accompanying her notice was a letter from the Social Security 
Administration showing that her income included $22.47.00 VA 
pension benefits, effective from September 1999.  

In a December 1999 decision, the Committee on Waivers and 
Compromises noted that an adjustment of the veteran's pension 
had been made in September 1998, effective from July 1, 1998 
through September 4, 1998, based on his receipt of Social 
Security, thereby creating an initial $1,702.00 overpayment, 
which had been waived by the Committee in its December 1998 
decision.  Further, the Committee noted that, based on Social 
Security Administration information subsequently received 
showing that the veteran had actually received benefits 
beginning in December 1995, his pension was again adjusted in 
November 1998, effective from January 1, 1996 through 
November 1998, thereby creating a $20,269.00 overpayment.  
The Committee found that the degree of fault on the veteran's 
part and the unjust enrichment that would result if a 
favorable decision were rendered, determined that it would 
not be against the principles of equity and good conscience 
to deny his waiver request.  

VA notified the veteran in April 2000 of his wife's 
correspondence noting his lack of contributing to her support 
and of VA's proposal to remove her as a dependent from his 
benefits for VA pension.  In May 2000, the veteran questioned 
the amount of the overpayment debt, and reasons for its 
creation.  In September 2000, VA notified him that his 
pension had been terminated, effective from October 1, 1998.  
In October 2000, VA informed him that his existing debt had 
increased by $2,298.00, for a total balance due of 
$21,217.00.  Later the same month, VA received the veteran's 
request for waiver of recovery of the overpayment debt.  

The veteran's October 2000 waiver request was referred to the 
Committee on Waivers and Compromises in November 2000.  In 
its December 2000 decision, the Committee noted that the 
amount of the debt under consideration was $2,298.00 and that 
the period during which the overpayment had been created was 
from October 1, 1998, through September 1, 2000.  In its 
decision, the Committee found no fraud, misrepresentation or 
bad faith on the part of the veteran in the creation of the 
debt; hence, consideration was given as to whether or not 
collection of the overpayment would be against the principles 
of equity and good conscience, and denied the veteran a 
waiver.  

In December 2000, the veteran filed a notice of disagreement 
with the Committee's December 2000 decision, and, in January 
2001, the waiver was again referred to the Committee for 
review.  VA notified the veteran in March 2001 that his 
pension had again been adjusted, removing his wife as a 
dependent as of January 1999, because,  up until that time, 
he was still paying some of her medical bills, rather than 
effective October 1, 1998; thereby reducing the amount of the 
overpayment.  In April 2001, the Committee reviewed the 
veteran's waiver request.  In its decision, the Committee 
noted that the veteran had failed to notify VA he was no 
longer contributing any income to his wife's support; he had 
requested waivers in October 1998 and August 1999 and knew 
the consequences of his failure to inform VA of any change in 
his status; and that by not reporting a change in his 
dependency status, he had gained at VA expense.  The 
Committee found that the veteran had acted in bad faith, 
which prevented the Committee from granting him a waiver of 
recovery of the overpayment.  

In the VA From 9, received in April 2001, the veteran 
indicated that he had been told that a lump-sum payment of 
$14,340.00 was correct.  It appears that some correspondence 
from VA to the veteran originated from the Winston-Salem, NC 
VARO, while other documents originated at the VA Debt 
Management Center in St. Paul MN.  Any records of 
transactions, correspondence, etc., located at St. Paul 
should be associated with his claims folder.  

The Board needs clarification as to the total amount of the 
overpayment debt currently under consideration and an 
explanation of its creation.  Further, the Board needs 
clarification as to whether any portion of the overpayment 
has been waived, whether any portion of the overpayment has 
been subject to equity and good conscience, and whether the 
veteran been found to have exhibited bad faith in the 
creation of any portion of the overpayment  

Accordingly, this case is REMANDED for the following:  

1.  The RO is to ascertain whether 
records regarding the veteran's 
overpayment exist at the St. Paul VA Debt 
Management Center.  If such records 
exist, they are to be obtained and 
associated with the claims folder.

2.  The RO is to clarify: a) the period 
during which the overpayment currently at 
issue was created;  b) whether the 
overpayment at issue was properly 
created;  c) the total amount of the 
overpayment currently at issue;  
d) whether any portion of the overpayment 
at issue has been waived and, if so, the 
amount and period during which that 
portion of the overpayment was created; 
and  e) whether any of the overpayment at 
issue has been recovered and, if so, the 
amount and method of recovery.  A 
complete explanation of how the debt was 
determined, and an accounting of the 
monies in question is to be created, and 
a copy provided to the veteran.

2.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied, to include obtaining a current 
financial statement from the veteran, if 
appropriate.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

4.  Thereafter, the RO should refer the 
veteran's request for waiver of recovery 
of the overpayment currently at issue to 
the Committee on Waivers and Compromises 
for readjudicate of his waiver request.  
The readjudication decision must clearly 
state the grounds for its determination.  
If the waiver request on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the request for waiver, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the waiver requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


